Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a Non-Final Office Action in response to communications received March 28, 2022. Claims 2, 5-7, 16, and 17 have been cancelled. Claims 1, and 11 have been amended. Claims 1, 3, 4, and 8-15 remain pending and examined. 

Response to Amendments and Arguments
As to the rejection of Claims 1, 3, 4, and 8-15 under 35 U.S.C. § 112(a), Applicant’s amendments and arguments have been fully considered and but are not persuasive. Applicant cites Applicants’ Specification at paras. [0027], [0029], [0030], and [0033] as support for the claim limitation “wherein the any other orders have not been previously parsed by the electronic order receiving device”. However none of the cited portions of the Specification mention that the order is not parsed. The rejection is thereby maintained. 
As to the rejection of Claims 1, 3, 4, and 8-15 under 35 U.S.C. § 112(b), Applicant’s amendments and arguments have been fully considered and are persuasive. The rejection is thereby withdrawn.
As to the rejection of Claims 1, 3, 4, and 8-15 under 35 U.S.C. § 101, Applicant’s amendments and arguments have been fully considered but are not persuasive. In response to Applicant’s arguments that the claims are not directed to any abstract idea because they integrate the abstract idea into a practical application, Examiner disagrees. Applicant argues that the claims provide a technical solution to a technical problem and improves how data is collected and communicated by reducing time a resources required by the electronic trading system to retrieve and process conditional orders that are not based solely on the price of a financial instrument. Examiner argues that the claims merely “apply it” to the judicial exception using a generic computer. 
Applicant also argues that similar to McRo, “it is the incorporation of the rules in claim 1, not the user of a computer, that improves existing technologies.” Examiner respectfully disagrees. First, MPEP §2106.05(a) requires “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).” Applicant’s system (claims 1, 3, 4, and 8-10), and method (claims 11-15) are absent of any technical solution expressed in the claims. In computer related technology, the claims must not simply add general purpose computers post-hoc to an abstract idea but provide a specific implementation of a solution to a problem in the software arts. The rejection is thereby maintained. 
As to the rejection of Claims 1, 3, 4, and 8-15 under 35 U.S.C. § 103, Applicant's arguments and amendments have been fully considered but are not persuasive. Applicant argues that Farrell does not teach the limitation a conditional order that specifies an external triggering condition and that is not based on the price of the financial instrument as claimed in claim 1. Examiner argues that Farrell teaches a stop order book at ¶[0035] which is a storage area with predetermined condition, and more than one order books at ¶[0055]. Farrell teaches a stop loss based on an external event/environment at ¶[0071] and ¶[0073]. And Keith teaches external triggering conditions not based on price (see Table 4B – fill or kill, and good til, financial instruments). The rejection is thereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in Claims 1 and 11, “wherein the any other orders have not been previously parsed by the electronic order receiving device” appears to contain new matter. Claims 3, 4, 8-10, and 12-15 are rejected based on their dependency on a rejected claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
(1) In the instant case, the claims are directed towards a system and a method for receiving a conditional order, receiving data corresponding to an occurrence of any of the plurality of predefined conditions, determine when the data received indicates that at least one of the plurality of predefined conditions has occurred, and executing the conditional order. 
(2a) Receiving a conditional order, receiving data corresponding to an occurrence of any of the plurality of predefined conditions, determine when the data received indicates that at least one of the plurality of predefined conditions has occurred, and executing the conditional order is akin to the subject matter grouping of ‘certain methods of organizing human activity’ and “mental processes”.  As such, the claims include an abstract idea. When considered as a whole, the claims (independent and dependent) do not integrate the exception into a practical application as they do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The electronic trading system, order receiving device, electronic feed, and matching engines in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
 (2b) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Independent claim 11 is rejected under the same reasoning as Claim 1. And, the dependent claims are directed to an abstract idea.  Therefore, claims 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farrell et al. (Publication No.: US 2011/0320338 A1), in view of the publication by Christopher Keith (Publication No.: US 2002/0091617 A1).

As to Claim 1, Farrell teaches
a computer-implemented electronic trading system that executes conditional orders, the electronic trading system, comprising: 
a processor;
a storage device; and 
a non-transitory memory coupled with the processor and storing computer-executable instructions executable by [[a]] the processor to cause the processor to implement (see ¶[0070]):
an electronic order receiving device that receives, from a user, a conditional order for a financial instrument over a wireless communication network coupled with the electronic order receiving device disposed between the user input and a matching order engine, the received conditional order specifying an external triggering condition that includes at least one of a plurality of predefined conditions which occur external to the electronic trading system subsequent to receipt of the conditional order, wherein the electronic order receiving device is further operative to parse the conditional order, determine that the external triggering condition cannot be triggered until a future time (reads on a stop order), and store the parsed conditional order in a storage device coupled therewith, the storage device being divided into a plurality of storage areas, wherein parsed conditional orders specifying the same at least one predefined condition are stored together in a same storage area of the plurality of storage areas in an order of receipt  while awaiting occurrence of the at least one predefined condition, each storage area of the plurality of storage areas corresponding to a different predefined condition (see at least ¶[0030] – teaches more than one market, ¶[0035] – teaches a stop order book, which is a storage area with predefined condition, ¶[0055] – teaches there are many order books, ¶[0071] & ¶[0073] -  talks about the stop loss external event, and ¶[0081] – teaches an external event.);
an electronic event feed comparator operative to receive, from a data source external to the electronic trading system, data corresponding to an occurrence of any of the plurality of predefined conditions (see at least ¶[0078] -   broadcast to the market through a data feed); and 
an electronic matching engine coupled with the storage device and the electronic event feed comparator and including:  a matching event engine operative to determine when the data received from the data source external to the electronic trading system indicates that at least one of the plurality of predefined conditions has occurred and based thereon retrieve from the storage device, each of the parsed conditional orders stored therein in the same storage area of the plurality of storage areas associated with each of the at least one of the plurality of predefined conditions which was determined to have occurred, and [[a]] the matching order engine coupled with the matching event engine and operative to execute each of the retrieved parsed conditional orders in the order in which those retrieved parsed conditional orders were stored in the same storage area of the plurality of storage areas associated with each of the at least one of the plurality of predefined conditions which was determined to have occurred (see at least ¶[0030] – teaches more than one market, ¶[0071] & ¶[0073] -  talks about the stop loss external event, and ¶[0081] – teaches an external event).
Although Farrell substantially teaches the invention of Claim 1, it does not explicitly teach wherein the received conditional order is not based solely on a price of the financial instrument; and wherein the  retrieved parsed conditional orders are executed prior to any other orders transmitted over the communication network to the electronic trading system subsequent to having been generated external thereto based on any of the at least one of the plurality of predefined conditions which was determined to have occurred, wherein the any other orders have not been previously parsed by the electronic order receiving device.
Keith teaches wherein the received conditional order is not based solely on a price of the financial instrument (see Table 4B – also based on the financial instrument, based on time, or external conditions – i.e. fill or kill, good til, - which are based on conditions not based on price); wherein the retrieved parsed conditional orders are executed prior to any other orders transmitted over the communication network to the electronic trading system subsequent to having been generated external thereto based on any of the at least one of the plurality of predefined conditions which was determined to have occurred, wherein the any other orders have not been previously parsed by the electronic order receiving device  (see ¶[0201] and ¶[0543]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Keith into those of Farrell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is to provide greater efficiency and accuracy in the trading of financial instruments.
As to Claim 3, Farrell teaches that the matching event engine further configured to remove the specified at least one of a plurality of predefined conditions of each of the retrieved parsed conditional order prior to execution of the matching order engine (see at least ¶[0035], and ¶[0045]-¶[0047]). 
As to Claim 4, Farrell teaches that where the conditional order specifies a plurality of the plurality of predefined conditions, the matching event engine further configured to remove from the conditional order those of the specified predefined conditions which have been determined to have occurred (see at least ¶[0036], and ¶[0045]-¶[0047]). 
As to Claim 8, Keith teaches wherein the 
As to Claim 9, Farrell teaches that the data received by the electronic event feed comparator is structured in a predetermined format (see at least ¶[0062]-¶[0063]). 
As to Claim 10, Keith teaches that the financial instrument being of a type selected from the group consisting of futures, contracts, options, bonds, securities, commodities, annuities, currencies, and combinations thereof (see at least ¶[0055]). 
Claim 11 is the method for using the system of Claim 1 and is rejected under the same reasoning as Claim 1. 
 As to Claim 12, Keith teaches generating, by the processor, a message to report the execution of the each of the retrieved parsed conditional order that has not expired (see at least ¶[0142]). 
As to Claim 13, Keith teaches that the conditional order specifies a plurality of the plurality of predefined conditions, the method further comprising: 
if the data received via the electronic event feed matches one of the specified plurality of predefined conditions of the conditional order, then removing, by the processor, the matching one of the plurality of predefined conditions from the conditional order and storing the conditional order in the order storage device (see ¶[0201] and ¶[0325]). 
As to Claim 14, Keith teaches that storing, by the processor, the received conditional order in the order storage device includes identifying, by the processor, an appropriate queue in a storage area of the order storage device for temporarily storing the conditional order (see ¶[0201] and ¶[0325]). 
As to Claim 15, Farrell teaches that where a first conditional order with a first specified predefined condition is assigned, by the processor, a higher priority in the queue in the storage area than a second conditional order with the same specified first predefined condition, when the first conditional order is received at the electronic trading system before the second conditional order (see ¶[0066] – “"first in, first out" ("FIFO")”, and ¶[0078]).  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRENE KANG/
Examiner, Art Unit 3695


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 11, 2022